Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 1 of 19 Page ID
                                 #:28999




                       EXHIBIT 62
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 2 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29000




                  03/23/2019
     03/23/2019                 03/23/2019 03/23/2019
                                 03/23/2019
                                              03/23/2019    03/23/2019
                   03/23/2019




                                                           EXHIBIT 62
                                                                   63    Page 255
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 3 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29001




                                  EXHIBIT 62
                                          63                       Page 256
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 4 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29002




                                  EXHIBIT 62
                                          63                       Page 257
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 5 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29003




                                  EXHIBIT 62
                                          63                       Page 258
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 6 of 19 Page ID
                                 #:29004




                       EXHIBIT 64
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 7 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29005




                                  EXHIBIT 64                       Page 264
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 8 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29006




                                  EXHIBIT 64                       Page 265
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 9 of 19 Page ID
                                 #:29007




                       EXHIBIT 65
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 10 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29008




                                   EXHIBIT 65                       Page 266
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 11 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29009




                                   EXHIBIT 65                       Page 267
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 12 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29010




                                   EXHIBIT 65                       Page 268
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 13 of 19 Page ID
                                  #:29011




                       EXHIBIT 66
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 14 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29012




                                   EXHIBIT 66                       Page 269
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 15 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29013




                                   EXHIBIT 66                       Page 270
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 16 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29014




                                   EXHIBIT 66                       Page 271
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 17 of 19 Page ID
                                  #:29015




                       EXHIBIT 67
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 18 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29016




                                   EXHIBIT 67                       Page 272
Case 2:85-cv-04544-DMG-AGR Document 569-12 Filed 06/26/19 Page 19 of 19 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:29017




                                   EXHIBIT 67                       Page 273
